I115th CONGRESS1st SessionH. R. 172IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Jones introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo restore the Free Speech and First Amendment rights of churches and exempt organizations by repealing the 1954 Johnson Amendment. 
1.Repeal of the 1954 Johnson Amendment banning the Free Speech and First Amendment rights of churches and exempt organizations
(a)In generalParagraph (3) of section 501(c) of the Internal Revenue Code of 1986 (relating to list of exempt organizations) is amended by striking , and which does not participate in, or intervene in (including the publishing or distributing of statements), any political campaign on behalf of (or in opposition to) any candidate for public office. (b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
(c)Campaign finance laws unaffectedThe amendments made by this section shall not invalidate or limit any provision of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.). 